Title: From Alexander Hamilton to Theodore Sedgwick, 2 February 1799
From: Hamilton, Alexander
To: Sedgwick, Theodore



New York Feby 2. 1799

What, My Dear Sir, are you going to do with Virginia? This is a very serious business, which will call for all the wisdom and firmness of the Government. The following are the ideas which occur to me on the occasion.
The first thing in all great operations of such a Government as ours is to secure the opinion of the people. To this end, the proceedings of Virginia and Kentucke with the two laws complained of should be referred to a special Committee. That Committee should make a report exhibiting with great luminousness and particularity the reasons which support the constitutionality and expediency of those laws—the tendency of the doctrines advanced by Virginia and Kentucke to destroy the Constitution of the UStates—and, with calm dignity united with pathos, the full evidence which they afford of a regular conspiracy to overturn the government. And the Report should likewise dwell upon the inevitable effect and probably the intention of these proceedings to encourage a hostile foreign power to decline accommodation and proceed in hostility. The Government must ⟨no⟩t merely ⟨de⟩fend itself ⟨bu⟩t must attack and arraign its enemies. But in all this, there should be great care to distinguish the people of Virginia from the legislature and even the greater part of those who may have concurred in the legislature from the Chiefs; manifesting indeed a strong confidence in the good sense and patriotism of the people, that they will not be the dupes of an insidious plan to disunite the people of America to break down their constitution & expose them to the enterprises of a foreign power.
This Report should conclude with a declaration that there is no cause for a Repeal of the laws. If however on examination any modifications consistent with the general design of the laws, but instituting better guards, can be devised it may [be] well to propose them as a bridge for those who may incline to retreat over. Concessions of this kind adroitly made have a good rather than a bad effect. On a recent though hasty revision of the Alien law it seems to me deficient in precautions against abuse and for the security of Citizens. This should not be.
No pains or expence should be spared to desseminate this Report. A little pamphlet containing it should find its way into every house in Virginia.
This should be left to work and nothing to court a shock should be adopted.
In the mean time the measures for raising the Military force should proceed with activity. Tis much to be lamented that so much delay has attended the execution of this measure. In times like the present not a moment ought to have been lost to secure the Government so powerful an auxiliary. Whenever the experiment shall be made to subdue a refractory & powerful state by Militia, the event will shame the advocates of their sufficiency. In the expedition against the Western Insurgents I trembled every moment lest a great part of the Militia should take it into their heads to return home rather than go forward.
When a clever force has been collected let them be drawn towards Virginia for which there is an obvious pretext—& then let measures be taken to act upon the laws & put Virginia to the Test of resistance.
This plan will give time for the fervour of the moment to subside, for reason to resume the reins, and by dividing its enemies will enable the Government to triumph with ease.
As an auxiliary measure, it is very desireable that the Provisional Army Bill should pass & that the Executive should proceed to the appointment of the Officers. The tendency of this needs no comment.
Yrs. affecy

A Hamilton
T. Sedgwick Es

 